        Case 19-31845 Document 76 Filed in TXSB on 12/17/19 Page 1 of 2



            IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION                           ENTERED
                                                                  12/17/2019
 In re:                          §
                                 §
 TADA VENTURES, LLC              §           Case No. 19-31845-H2
              Debtor.            §                Chapter 11

           ORDER GRANTING FINAL APPLICATION FOR APPROVAL OF
               COMPENSATION OF CORRAL TRAN SINGH, LLP
                                                 72
                         (Relates to Docket No. ___)

       CAME ON FOR CONSIDERATION, the Final Application for Approval of

Compensation for Services Rendered and Reimbursement of Expenses Incurred as Bankruptcy

Counsel for the Debtor-in-Possession for the Time Period of April 1, 2019 to December 16, 2019

(the “Application”), filed by Corral Tran Singh, LLP (“Applicant”) in its capacity as attorney for

the Debtor and Debtor-in-Possession (“Debtor”), seeking final approval of compensation for

services rendered in the Chapter 11 case in the amount of $27,029.83 and reimbursement of

expenses in the amount of $22.00.

       It appearing that notice of the Application was properly served upon the creditors and

parties in interest in accordance with Local Rules of the Bankruptcy Procedure and the Federal

Rules of Bankruptcy Procedure; and

       It further appearing that this Court is able to determine the facts regarding the Application

with respect to the following factors as set forth in In re First Colonial Corp. of A.M., 544 F.2d

1291 (5th Cir. 1977): (1) the time and labor required of Applicant; (2) the novelty and difficult of

the questions presented; (3) the skill required of Applicant to perform the services involved; (4)

the preclusion of other employment due to involvement in the instant proceeding; (5) Applicant’s

customary fees for such work; (6) contingency of the fees, if any; (7) the time limitations and

pressures borne by Applicant; (8) the amounts involved and the results obtained to date; (9)
         Case 19-31845 Document 76 Filed in TXSB on 12/17/19 Page 2 of 2



Applicant’s experience, reputation, and ability; (10) undesirability of the case and the matters upon

which Applicant has been employed; (11) the length and nature of the relationship of Applicant to

client; and (12) awards in similar circumstances;

       It further appearing that expenses incurred by Applicant on behalf of the Debtor was

reasonable and necessary; it is therefore

       ORDERED that Applicant is awarded compensation as an administrative expense in the

Chapter 11 case in the amount of $27,029.83 for services rendered as Chapter 11 Debtor's counsel

in connection with this case, and that Applicant be reimbursed for out of pocket expenses in the

amount of $22.00 in the Chapter 11 case for a total amount of $27,051.83 for the period of April

1, 2019 through December 16, 2019.


SIGNED  thisDecember
   Signed:   ___ day of17,
                        _________,
                           2019.   2019.

                                                  ____________________________________
                                                  DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY JUDGE
